Case 2:19-cv-11745-AJT-EAS ECF No. 41-10, PageID.3801 Filed 04/16/21 Page 1 of 2
       Case 2:19-cv-11745-AJT-EAS ECF No. 41-10, PageID.3802 Filed 04/16/21 Page 2 of 2
                                                   NUMBER: 19-002-19
                                                                                                      GROUP:                19 - Steering

                                                                                                           DATE:            November 20, 2019




This bulletin is supplied as technical information only and is not an authorization for repair. No part of this publication may be reproduced, stored in a retrieval system, or
transmitted, in any form or by any means, electronic, mechanical, photocopying, or otherwise, without written permission of FCA US LLC.



SUBJECT:
Shimmy In The Steering Wheel After Hitting An Irregularity On The Road Surface

OVERVIEW:
This bulletin involves discussing an available video instructing the technicians on how to properly
diagnosis and repair this issue.

MODELS:

2018 - 2020                  (JL)                                         Jeep Wrangler
2020                         (JT)                                         Jeep Gladiator

NOTE: This bulletin applies to vehicles within the following markets/countries: North
      America, APAC, EMEA and LATAM.

DISCUSSION:
The customer may notice a shimmy in the steering wheel after hitting an irregularity on the road
surface such as an expansion joint, pothole or bump.
A video aid has been developed for this issue. Refer to the detailed service procedures available in
DealerConnect> Service Library under: Service Info>19 - Steering / Linkage / Damper, Steering /
Removal and Installation.

POLICY:
Information Only.
